Case 2:21-cv-02029-PKH Document 20                 Filed 06/02/21 Page 1 of 1 PageID #: 159




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   FORT SMITH DIVISION

DARLA BLOOMDAHL                                                                        PLAINTIFF

v.                                    No. 2:21-CV-02029

THE HARTFORD and
US AIRWAYS, AMERICAN
AIRLINES, AND ENVOY AIR,
AND SUBSIDIARIES                                                                   DEFENDANTS

                                             ORDER

       On May 14, 2021, the Court entered an order (Doc. 19) requiring a more definite statement

from Plaintiff. Plaintiff had not responded to pending motions to dismiss, and because her

allegations lacked clarity, Plaintiff was ordered to file an amended complaint more definitely

stating her claims within 14 days. The deadline passed and no amended complaint was filed.

Additionally, Plaintiff still has not responded to Defendants’ motions to dismiss and has not sought

leave to file a response out of time. Plaintiff’s complaint will be dismissed without prejudice under

Federal Rule of Civil Procedure 41(b) for failure to comply with a Court order and failure to

prosecute.

       IT IS THEREFORE ORDERED that Plaintiff’s complaint is DISMISSED WITHOUT

PREJUDICE. The pending motions (Docs. 9 and 15) are TERMINATED AS MOOT. Judgment

will be entered separately.

       IT IS SO ORDERED this 2nd day of June, 2021.


                                                              /s/P. K. Holmes, ΙΙΙ
                                                              P.K. HOLMES, III
                                                              U.S. DISTRICT JUDGE
